Appeal by the defendant from a resentence of the Supreme Court, Kings County (Firetog, J.), imposed upon his conviction of criminal possession of a weapon in the second degree, after remittitur from this Court for resentencing (see People v Ramsey, 288 AD2d 240 [2001]).
Ordered that the resentence is affirmed.
The defendant, a second violent felony offender, was initially sentenced in 1999 to the maximum term of 7½ to 15 years’ imprisonment for his conviction of criminal possession of a weapon in the second degree, a crime he committed in 1992 (see Penal Law former § 70.04). Upon the defendant’s prior appeal, this Court modified the judgment by vacating the sentence on the ground that the trial court, in imposing sentence, improperly considered other charges of which the defendant had been acquitted. The matter was remitted for resentencing before a different justice (see People v Ramsey, 288 AD2d 240 [2001]).
Upon remittitur, the Supreme Court resentenced the defendant to an indeterminate term of 6 to 12 years’ imprisonment. Under the facts of this case, the term of imprisonment imposed on resentencing was not excessive (see People v Suitte, 90 AD2d 80 [1982]; see also People v Delgado, 80 NY2d 780 [1992]). Santucci, J.P., Florio, Schmidt and Townes, JJ., concur.